





LAND BANK










SECURITY CESSION OF ALL AMOUNTS OWING

entered into between

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

governed by the Land and Agricultural Development Bank Act 15 of 2002

and

THE CEDENT

(as defined in the Schedule)
















--------------------------------------------------------------------------------



2







1.

DEFINITIONS AND INTERPRETATION

The headings of the clauses in this Agreement are for the purpose of convenience
and reference only and shall not be used in the interpretation of nor modify nor
amplify the terms of this Agreement nor any clause hereof.  Unless a contrary
intention clearly appears:

1.1.

words importing any one gender include the other two genders;

1.2.

the singular include the plural and vice versa;

1.3.

natural persons include created entities (corporate or unincorporate) and the
state and vice versa; and

1.4.

the following terms shall have the meanings assigned to them hereunder and
cognate expressions shall have corresponding meanings, namely:

1.4.1.

“Agreement” means this agreement, including the Schedule and any other schedules
and annexures to it, as amended, novated and/or replaced from time to time;

1.4.2.

"Applicable Law" means, in relation to any relevant jurisdiction, any law,
regulation, regulatory requirement, judgment, order or direction or any other
act of any government entity of such jurisdiction and includes any law insofar
as it relates to the interpretation of any law;

1.4.3.

"Business Day" means any day other than a Saturday, Sunday or official public
holiday in South Africa on which banks are open for business;

1.4.4.

“Ceded Claims” means all claims, rights of action and receivables which the
Cedent now has and may at any time during the currency of this Agreement
hereafter have against and/or all obligations which are now owed and may at any
time during the currency of this Agreement hereafter become owing to the Cedent
by all persons, from whatsoever cause and howsoever and whensoever arising
whether arising out of contract, delict, unjust enrichment, statutory enactment
or the operation of the common law and, without in any way limiting or affecting
the generality of the aforegoingwhether such indebtedness be incurred or owed to
the Cedent by any Debtor on its own or jointly or in partnership with any other
person or jointly or jointly and severally or as guarantor and/or indemnitor;

1.4.5.

“Cedent” has the meaning ascribed thereto in the Schedule;










--------------------------------------------------------------------------------



3







1.4.6.

“Debtors” includes, without in any way limiting or affecting the generality
thereof, all persons whomsoever, without exception, against whom the Cedent now
has and may at any time hereafter have a Ceded Claim;

1.4.7.

“Land Bank” means the Land and Agricultural Development Bank of South
Africagoverned by the Land Bank Act, and their successors in title ororder or
assigns;

1.4.8.

“Land Bank Act” means the Land and Agricultural Development Bank Act 15 of 2002;

1.4.9.

“Obligations” means all the obligations of the Cedentto Land Bank whether now
owing or which may become owing in the future, arising under or in connection
with any of the Loan Agreement(s) concluded between Land Bank and the Cedent and
listed in the Schedule;

1.4.10.

“Parties” means the Cedentand Land Bank and “Party” means, as the context
requires, either of them;

1.4.11.

“RightsandInterests” means all of the Cedent’srights to and interests inand to
the Ceded Claims;

1.4.12.

“Schedule” means the schedule attached hereto as Schedule 1.4.12, which has been
completed and signed by the parties hereto contemporaneously with this Agreement
and which forms part of this Agreement;

1.4.13.

“Signature Date” means the date of signature of this Agreement by the Party last
signing it in time, provided that both Parties have signed;

1.5.

any reference to an enactment is to that enactment as at the Signature Date and
as amended or re-enacted from time to time;

1.6.

if any provision in a definition is a substantive provision conferring rights or
imposing obligations on either Party, notwithstanding that it is only in the
definition clause, effect shall be given to it as if it were a substantive
provision in the body of this Agreement;

1.7.

when any number of days is prescribed in this Agreement, those days shall be
reckoned inclusively of the first and exclusively of the last day unless the
last day of the number so calculated falls on a day which is not a Business Day,
in which case the number of days shall be reckoned to the next succeeding
Business Day;

1.8.

where figures are referred to in numerals and in words, if there is any conflict
between the two, the words shall prevail;










--------------------------------------------------------------------------------



4







1.9.

where any term is defined within the context of any particular clause in this
Agreement, the term so defined, unless it is clear from the clause in question
that the term so defined has limited application to the relevant clause, shall
bear the meaning ascribed to it for all purposes in terms of this Agreement,
notwithstanding that that term has not been defined in this interpretation
clause;

1.10.

where any matter requires the approval or consent of any Party such approval or
consent shall be deemed not to have been given unless given in writing. Where
any matter is required to be acceptable to any Party, that Party shall be deemed
not to have accepted such matter unless its acceptance is communicated in
writing, save as expressly provided for in this Agreement;

1.11.

expressions defined in this Agreement shall bear the same meanings in schedules
or annexures to this Agreement which do not themselves contain their own
definitions;

1.12.

the rule of construction that a contract shall be interpreted against the Party
responsible for the drafting or preparation of the contract, shall not apply;

1.13.

any reference in this Agreement to a Party includes, as the case may be, and
shall be binding upon that Party’s liquidator, judicial manager, trustee,
executor, administrator, curator, business rescue practitioner (to the extent
permitted by Applicable Law) (in each case whether provisional or final),
successors or permitted assigns and any representative of that person;

1.14.

any reference to any Party to this Agreement or any other document or any person
shall include reference to such party’s or person’s successors and permitted
assigns or transferees;

1.15.

references to “including” and “in particular” shall not be construed
restrictively but shall mean "including, without limitation to the generality of
the foregoing" and "in particular, but without limitation to the generality of
the foregoing" respectively; and

1.16.

any reference herein to an agreement shall be to such agreement as amended,
supplemented, varied, novated or restated from time to time.

2.

INTRODUCTION

As security for the Obligations, the Cedenthas agreed to cede in security to
Land Bank all the Rights and Interests.










--------------------------------------------------------------------------------



5







3.

SECURITYCESSION

3.1.

The Cedentcedes in securitatemdebitito Land Bank, with effect from the
SignatureDate, all of the Cedent’spresent and future Rights and Interests as
security for the due, proper and timeous payment and performance in full of all
the Obligations on the terms and conditions set out in this Agreement, which
cession in securitatemdebitiLand Bank hereby accepts.

3.2.

It is the intention of the Parties that the security cession in terms of clause
3.1shall operate as a pledge (and not an out and out cession and transfer) of
the rights in question and, accordingly the Cedentshall be and remain the owner
of such rights until Land Bank exercises its rights in terms of clause 6of this
Agreement.

3.3.

The Cedent shall obtain all third party consents (if any) required to fulfil its
obligations detailed in clause 3.1.

4.

WARRANTIES

4.1.

The Cedentrepresents and warrants that, as at the Signature Date, the Rights and
Interests ceded to Land Bankunder this Agreement have not been ceded (either
outright or as security), discounted, factored, or otherwise disposed of or
hypothecated or encumbered in any manner, nor are they subject to any other
right in favour of any person, including any right of retention, option or
pre-emptive right.

4.2.

Should any of the Rights and Interests be subject to any such right in breach of
the representation and warranty in clause 4.1, then, without prejudice to any
other rights that Land Bank may have, any reversionary or other interests the
Cedentmay have in the Rights and Interests are also ceded in security to Land
Bank, and if the holder of that cession or right is entitled to possession of
any of the documents referred to in clause 7.1, and it exercises that right,
then the Cedentshall deliver certified copies of such documents to Land Bank,
and as soon as the holder of that, cession or right ceases to be entitled to
possession or gives up possession, the Cedentshall deliver such documents to
Land Bank.

4.3.

The Cedent represents and warrants, on each day that this Agreement is in force
from and including the Signature Date, that:

4.3.1.

subject to Applicable Law, the Rights and Interests are and will be fully
enforceable in all respects;

4.3.2.

it is and will remain the sole and beneficial owner of all the Rights and
Interests;

4.3.3.

it has the necessary legal capacity to enter into and perform its obligations
under this Agreement and has taken all necessary internal action to authorise










--------------------------------------------------------------------------------



6







the execution and performance of this Agreement and this Agreement constitutes
legal, valid, binding and enforceable obligations of the Cedent;

4.3.4.

the cession in terms of this Agreement will not be void or capable of being set
aside in terms of the Insolvency Act 1936;

4.3.5.

except for the cession in terms of this Agreement no person has, or will have,
any rights of any nature whatsoever in respect of the Rights and Interests;

4.3.6.

it is not aware of any material facts or circumstances relating to the Rights
and Interests which have not been fully and fairly disclosed in writing to Land
Bank;

4.3.7.

it shall promptly inform Land Bank, forthwith upon becoming aware of any
occurrence or circumstance which could adversely affect the value of the Ceded
Claims; and

4.3.8.

this Agreement and the Cedent’sfulfilment of its obligations in accordance with
the terms of this Agreement do not contravene any law, regulation or any
contractual obligations binding on the Cedentand that all necessary consents of
governmental or quasi-governmental bodies or other authorisations, approvals,
licences, registrations and consents have been obtained.

4.4.

Each warranty, representation and undertaking detailed in this clause 4 is,
unless stated otherwise in respect of such warranty, representation or
undertaking, given as at the Signature Date and thereafter on and for each and
every succeeding day until the termination of this Agreement.

4.5.

The provisions of this clause 4 are severable from the remaining provisions of
this Agreement and shall accordingly remain of full force and effect
notwithstanding that this Agreement may otherwise be void, voidable or cancelled
for any reason.

4.6.

Each of the warranties, representations and undertakings shall be a separate
warranty, representation and undertaking and shall in no way be limited to or
restricted by reference to or by inference from the terms of any other warranty,
representation or undertaking, or by any words of this Agreement.

4.7.

The Cedentacknowledges that it is aware that Land Bank has entered into this
Agreement on the strength of the representations, warranties and undertakings
set out in this Agreement.










--------------------------------------------------------------------------------



7







5.

USE AND ENJOYMENT

5.1.

This security cession operates in respect of all rights, powers and privileges
attaching to the Rights and Interests. In the event of any breach or failure
timeously to pay or to perform any of the Obligations, the Cedentshall, if Land
Bank so directs, exercise those rights, powers and privileges in its own name on
behalf of Land Bank in accordance with Land Bank’s directions or Land Bank may
exercise those rights, powers and privileges in its capacity as security
cessionary.

5.2.

The Cedent acknowledges that it may not cede, assign, transfer or in any other
manner encumber, discount, factor, prejudice, compromise, grant any indulgences
or agree to vary the terms of any document in respect of the Rights and
Interests, or deal with the Rights and Interests, without the prior written
consent of Land Bank.

5.3.

For the avoidance of doubt, for so long as there is no breach or failure
timeously to pay or to perform any of the Obligations, the Cedentshall (in each
case on behalf of Land Bank) be entitled to enforce and receive payment for,
delivery of, and/or performance in respect of the Rights and Interests in the
ordinary course of business.

5.4.

For so long as there is no breach or failure timeously to pay or to perform any
of the Obligations, the Cedent shall be entitled to appropriate amounts
collected in respect of the Rights and Interests to its own use.  

5.5.

Notwithstanding clause 5.4 Land Bank shall be entitled to demand that the Cedent
open an account with a commercial bank and that all amounts collected in terms
of clause 5.3are deposited into such account. The Cedent shall on written
request by Land Bank cede in security all of its right, title and interest in
and to such account to Land Bank and the Cedent shall inform the commercial bank
of such cession. For the avoidance of doubt, Land Bank shall not be entitled to
exercise its rights in terms of such security cession of the Cedent’s rights in
respect of the account, until such time as the occurrence of a breach or a
failure by the Cedent to timeously pay or perform any of the Obligations.

6.

REALISATION

6.1.

On the occurrence of a breach or failure timeously to pay or to perform any of
the Obligations, Land Bank shall be entitled to:

6.1.1.

enforce and receive payment for, delivery of and/or performance in respect of
the Rights and Interests;  and

6.1.2.

demand that the Cedentaccount to Land Bank in respect of all amounts collected
in respect of the Rights and Interests,










--------------------------------------------------------------------------------



8







and the Cedentirrevocably and unconditionally authorises and empowers Land Bank
or its nominee, in rem suam and without any further authority or consent
required from the Cedentand without having to obtain a court order, to:

6.1.3.

exercise and/or otherwise enforce its rights under this Agreement in and to the
Rights and Interests;

6.1.4.

sell or otherwise realise all or some of the Rights and Interests;

6.1.5.

acquire all or, at the election of Land Bank, some of the Rights and Interests
at fair market value (and, in the event of any dispute as to such value, it
shall be determined by an independent merchant banker agreed to by the Parties
or, failing agreement, appointed by the President for the time being of the
South African Institute of Chartered Accountants (or the successor body
thereto), which independent merchant banker shall act as an expert and not as an
arbitrator and shall determine the liability for his charges which shall be paid
accordingly, provided that if any determination is manifestly unjust, and the
court exercises its general power, if any, to correct such determination, the
Parties shall be bound thereby);

6.1.6.

to the extent that an account has been opened in terms of clause 5.4 and the
Cedenthas ceded in security its right, title and interest in and to such account
to Land Bank, Land Bank may exercise its rights in respect of such security
cession and may appropriate the funds in such account in accordance with such
security cession;

6.1.7.

institute any legal proceedings which Land Bank may deem necessary in connection
with any of the Rights and Interests or with the sale, purchase or other
transfer of any of the Rights and Interests by Land Bankor its nominee; and

6.1.8.

compromise any Right and Interest, grant any extension or other indulgence in
respect of any such Right and Interest, or agree to vary the terms of any such
Right and Interest, or release any security or suretyship held for any such
Right and Interest.

6.2.

The Cedent acknowledges that:

6.2.1.

the Rights and Interests ceded by it in favour of Land Bank in terms of this
Agreement are Rights and Interests which underlie a transaction of a commercial
nature;










--------------------------------------------------------------------------------



9







6.2.2.

the obligations and debts of the Cedentsecured by this Agreement are obligations
and debts of a commercial nature;

6.2.3.

the application of the provisions of this Agreement will confer upon Land Bank
certain procedural advantages, which in the light of the commercial nature of
the transactions secured by this Agreement are fair, reasonable and necessary to
ensure that Land Bankdoes not suffer unfair commercial prejudice by being
deprived of these procedural advantages;

6.2.4.

if any part of clause 6.1 is invalid or unenforceable, Land Bank shall retain
the right to enforce all the other terms of this Agreement and shall retain all
such rights as are enforceable and validly conferred upon it by this Agreement;
and

6.2.5.

theCedentknows and understands the meaning, import and consequences of clauses
6.1 and 6.2.

6.3.

On the occurrence of a breach of the Obligations, or if Land Bank otherwise
directs in writing, the Cedentshall on written demand by Land Bank:

6.3.1.

notify all of the Debtors and any other persons required by Land Bank in
writing, that payment, delivery or performance of the relevant Rights and
Interests must be made to Land Bank and that payment, delivery or performance to
the Cedentor to anyone else will not constitute valid payment, delivery or
performance, and Land Bank shall be entitled to do likewise. The Cedentshall, on
demand by Land Bank, provide proof that such notification has been duly given;

6.3.2.

refuse to accept any payment, delivery or performance tendered in respect of any
of the Rights and Interests and order that such payment, delivery or performance
be tendered to Land Bank and, to the extent that any such payment is
nevertheless received by the Cedent, it shall receive such payment as agent for
Land Bankand shall immediately pay over such amount to Land Bank,without at any
time mixing that cash with any other cash; and

6.3.3.

at its own cost, carry out any directions Land Bank may give in regard to the
realisation of the Rights and Interests, and sign any document or do any other
act necessary to vest the Rights and Interests in Land Bank or a third party
purchaser or otherwise, as may be necessary to give effect to the provisions of
this Agreement.

6.4.

Land Bank shall apply the net proceeds of any realisation of the Rights and
Interests (after deducting all costs and expenses incurred by Land Bank or its
nominee (including collection










--------------------------------------------------------------------------------



10







commission)), in its reasonable discretion, in connection with the exercise by
Land Bank or its nominee of Land Bank’s rights) in reduction or discharge, as
the case may be, of the Cedent’sindebtedness to Land Bank, without prejudice to
Land Bank’s rights to recover from the Cedentany balance which may remain owing
to Land Bank after the exercise of such rights. Should the total amount
collected or recovered by Land Bank, after deducting all costs and expenses
incurred by Land Bank pursuant to such collection or recovery, exceed the full
amount of the Cedent’sindebtedness to Land Bank, Land Bank shall refund such
excess to the Cedent.

7.

DELIVERY OF DOCUMENTS

7.1.

When Rights and Interests are evidenced by a document, or when the Cedentholds
security for any obligation in respect of such Rights and Interests and the
security is evidenced by a document, the Cedentshall deliver a certified copy of
that document to Land Bank or such custodian as Land Bank may nominate.

7.2.

The Cedentshall do everything that may be reasonably required by Land Bank for
the purposes of and to give effect to this Agreement, failing which Land Bank
may, if possible, attend thereto and recover on demand from the Cedentany
reasonable expenses incurred.

7.3.

All documents delivered to Land Bank (or its custodian) in terms of this clause
7 shall be delivered to ensure that Land Bank has full, complete and up-to-date
information relating to the Rights and Interests and evidence of the
Cedent’stitle to such Rights and Interests and, accordingly:

7.3.1.

delivery of any such documents shall not constitute a novation or alteration of
this Agreement;

7.3.2.

the breach by the Cedentof the obligation to deliver any document in terms of
this clause 7 shall not:

7.3.2.1.

affect the legality, validity or binding effect of the cession in security of
the Rights and Interests embodied in this Agreement; or

7.3.2.2.

affect, or in any manner, impinge on the rights of Land Bank in terms of this
Agreement; and

7.3.3.

the security cession of the Rights and Interests has been perfected and
completed purely by virtue of the entry into this Agreement, and the delivery of
the documents, or any of them, in terms of this clause 7, shall not be required
to effect such completion or perfection of the security cession of the Rights
and Interests.










--------------------------------------------------------------------------------



11







7.4.

Insofar as Land Bank may require any evidence or assistance from the Cedent or
from its directors, members, servants or agents for the purposes of enforcing
its rights in terms of this Agreement by collecting any amount outstanding under
the Ceded Claims, the Cedent hereby undertakes that such evidence and assistance
will be duly furnished and provided to Land Bank as requested.

8.

NOTIFICATIONS

Immediately after signature of this Agreement, the Cedent, to the extent that
the Cedent is a company shall enter the details of this security cession in its
register of pledges, cessions, notarial bonds, mortgage bonds and debentures and
instruct its auditors in writing to note the existence of this cession in
security in the Cedent's annual financial statements, and hereby authorises Land
Bank to do the same.

9.

DURATION

This Agreement is a continuing covering security and will terminate only upon
the unconditional and irrevocable fulfilment of all the Obligations and the
delivery by Land Bank of a written notice to the Cedent to this effect. In
particular, this Agreement shall not terminate by reason solely of the fact that
there may at any time be no or reduced Obligations owing by the Cedentto Land
Bank.

10.

RELEASE

Upon the unconditional and irrevocable fulfilment of all the Obligations, the
Cedentshall be entitled to request Land Bank to confirm in writing that the
obligations owing by the Cedentto Land Bank have been discharged. Any such
confirmation shall operate as a release of the Cedentunder this Agreement,
provided however that such confirmation of release shall not apply in respect of
any Obligation which is reinstated at any time following such confirmation of
release, or in respect of the Cedent’sliability for all obligations under this
Agreement existing at the date of release (including any variation or novation
of such obligations as a result of any subsequent agreement between the Parties,
or which may take effect by operation of law or otherwise).

11.

ADDITIONAL SECURITY

This Agreement is in addition to and not in substitution for any other security
held or hereafter to be held by Land Bankfrom the Cedentor any third party in
connection with the Obligations or otherwise and Land Bankshall, without
prejudice to its rights hereunder, be entitled in its sole discretion to release
any such additional security held by it.

12.

THE CEDENTBOUND NOTWITHSTANDING CERTAIN CIRCUMSTANCES

The Cedentagrees that on signature hereof, it will be bound in terms of this
Agreement to the full extent thereof, despite the fact that:










--------------------------------------------------------------------------------



12







12.1.

any additional security from the Cedentfor the debts secured by this Agreement
may not be obtained or protected or may be released or may cease to be held for
any other reason whatsoever;

12.2.

any agreement is varied or novated in any way; and

12.3.

the Cedent is granted any indulgences by Land Bank or failure by Land Bank to
exercise any one or more of its rights hereunder or under, either timeously or
at all.

13.

FURTHER CESSIONS

With effect from the Signature Date, the Cedent shall not grant any security
cession of any of its Rights and Interests other than to Land Bank in accordance
with the provisions of this Agreement.

14.

RIGHTS AND INTERESTS TO BE KEPT FREE OF ENCUMBRANCES

The Cedent shall at all times keep its Rights and Interests free of judicial
attachments, notarial bonds, liens, rights of retention and other encumbrances,
and shall not prejudice, compromise, grant any indulgences or agree to vary the
terms of any document, (excluding any indulgences or variations agreed to in the
ordinary course of business) in respect of the Rights and Interests or release
any security held in respect of any such Rights and Interests without the prior
written consent of Land Bank.

15.

LIMITATION OF LIABILITY

15.1.

Land Bank and its directors, officers, agents, employees and advisors shall not
be liable for any loss or damage, whether direct, indirect, consequential or
otherwise, suffered by the Cedent arising from any cause in connection with this
Agreement (including any loss, liability, damage or expense which the Cedentmay
suffer as a consequence, directly or indirectly, of Land Banklawfully exercising
any of its rights in terms of this Agreement, failing to preserve, protect, or
enforce the Rights and Interests or failing to accept or collect any right,
payment or other benefit relating to the Rights and Interests), whether the loss
or damage results from or arises in contract, delict or any other cause and
whether this Agreement has been terminated or not, other than as a result of
Land Bank’s gross negligence, wilful misconduct, dishonesty or breach of
contract.

15.2.

Land Bankshall have no responsibility to preserve, protect or enforce the Rights
and Interests or to accept or collect any right, payment or other benefit
relating to any of the Rights and Interests and is not obliged to furnish any
security to the Cedentin this regard.

15.3.

Without prejudice to Land Bank’s other rights in terms of this Agreement or at
law, if at any time Land Bank takes any steps which Land Bank in its reasonable
discretion deems necessary for the preservation, protection or enforcement of
the Rights and Interests or for










--------------------------------------------------------------------------------



13







the acceptance or collection of any right, payment or other benefit relating to
any of the Rights and Interests and incurs any cost or expense in so doing, then
the Cedentshall forthwith upon demand reimburse Land Bank with the reasonable
amount of such cost or expense.

16.

KEEPING, INSPECTION AND DELIVERY OF RECORDS

16.1.

The Cedent shall at all times keep up-to-date records of its Rights and
Interests ceded in security to Land Bank and shall comply with any reasonable
directions Land Bank may give in regard to the keeping of those records.

16.2.

Land Bank or anyone authorised by Land Bank may at any time inspect any of the
Cedent’sbooks of account and other records, including books of account and
records in the possession of a third party.

16.3.

If Land Bankat any time so requests, the Cedentshall at its own cost deliver to
Land Bank certified copies of any of the Cedent’sbooks and records.

16.4.

The Cedent shall deliver a certificate to Land Bank on the 14th (fourteenth) day
of each month in respect of the preceding month, setting out:

16.4.1.

the full particulars of each Debtor;

16.4.2.

the amount owing by the Debtor to the Cedent;

16.4.3.

the monthly instalments payable by each Debtor to the Cedent;

16.4.4.

the particulars of any arrears owing by each Debtor and details of the steps
which the Cedent has taken to collect such arrears; and

16.4.5.

any other information which Land Bank may timeously requests the Cedent to
include in such certificate from time to time.

16.5.

Land Bank may from time to time request the Cedent to have the certificate
contemplated in clause 16.4 verified true and correct by the Cedent’s auditors.

17.

CERTIFICATE OF INDEBTEDNESS

A certificate signed by any director, officer or manager of Land Bank, whose
appointment and/or authority need not be proved, reflecting:

17.1.

the amount owing by the Cedentto Land Bank under any Obligation, and the due
date for payment of such amounts; and/or










--------------------------------------------------------------------------------



14







17.2.

the amount(s) realised by the realisation or sale of all or any of the Rights
and Interests and the date(s) of realisation thereof,

will be prima facie evidence of the contents thereof.

18.

LEGAL EXCEPTIONS

The Cedent expressly waives and renounces the legal benefits and exceptions: no
monies received, no value received, revision of accounts and errors in
calculation, and declares itself to be fully acquainted with the meaning and
effect of those exceptions and the renunciation thereof.

19.

POWER OF ATTORNEY

The Cedent hereby irrevocably and in rem suam authorises and appoints Land Bank,
with full power, including the power of substitution, as the Cedent’s agent, in
its name, place and stead to -

19.1.

sign and execute any document in the Cedent’s name; and

19.2.

do all such things which may be necessary or desirable; and

19.3.

enforce the rights granted to Land Bank herein; and

19.4.

endorse all negotiable instruments and other documents of whatsoever nature so
as to constitute Land Bank the holder thereof and/or to enable Land Bank to
obtain payment thereunder or in connection therewith,

in order to give proper effect to the terms hereof, provided that the provisions
of this clause 19 shall not become operative until the occurrence of a breach or
failure timeously to pay or to perform any of the Obligations.

20.

NOTICES AND DOMICILIA

20.1.

For the purposes of the giving of notices and the serving of legal process in
terms of this Agreement, each of the Parties chooses a domiciliumcitandi et
executandi (“domicilium") as follows:

 

The Cedentat:

the address and fax number stipulated in the Schedule













--------------------------------------------------------------------------------



15










 

Land Bankat:

Block D, Eco Glades 2 Office Park, 420 Witch Hazel Avenue, Eco Park, CENTURION

 

Fax No:

012 686 0957

 

Attention:

The Head: B&CB

20.2.

Any Party may at any time, by notice in writing to the other Parties, change its
domicilium to any other address in South Africa which is not a post office box
or post restante.

20.3.

Any notice given in connection with this Agreement shall, save where a
particular form of notice is stipulated, be:

20.3.1.

delivered by hand; or

20.3.2.

sent by courier; or

20.3.3.

sent by fax (if the domicilium includes a fax number),

to the domicilium chosen by the Party concerned.

20.4.

A notice given as set out above shall be deemed to have been duly given (unless
the disputing Party proves the contrary):

20.4.1.

if delivered by hand, on the date of delivery; or

20.4.2.

if sent by courier, on the date of delivery by the courier service concerned; or

20.4.3.

if sent by fax, on the first Business Day after the date of transmission.

20.5.

Any written notice (including any electronic mail) actually received by a Party
shall be valid, notwithstanding that it may not have been given in accordance
with the preceding provisions of this clause 20.

21.

LAW AND JURISDICTION

21.1.

This Agreement shall be governed by and construed in accordance with the laws of
South Africa.

21.2.

The Cedentacknowledges that Land Bank may in its discretion institute
proceedings against it in the magistrate’s court and to this extent it consents
to the jurisdiction of the magistrate's court having jurisdiction in terms of
section 28 of the Magistrates' Courts Act, 1944, in respect of any action or
application arising out of or in connection with its obligations under this
Agreement notwithstanding that the amount in issue may exceed the jurisdiction
of such court.










--------------------------------------------------------------------------------



16







21.3.

The Cedent further acknowledges that Land Bank may commence legal action or
proceedings arising out of or in connection with this Agreement in the High
Court indicated in the Scheduleand irrevocably submits to the non-exclusive
jurisdiction of such courtand agrees that any costs awarded against it be
awarded or paid in accordance with the de facto scale as between attorney and
client.  

21.4.

The Cedent appoints any person (at the address chosen as its domiciliumcitandi
et executandi) to receive for and on its behalf service of process in such
jurisdiction in any legal action or proceedings with respect to this Agreement.
The Cedent irrevocably waives any objection it may now or hereafter have that
such action or proceeding has been brought in an inconvenient forum. The Cedent
further irrevocably consents to the service of process in any such action or
proceeding as contemplated in clause 20. Nothing herein shall affect the right
to serve process in any other manner permitted by law. The Cedent irrevocably
agrees not to claim for itself or its assets immunity from suit, execution,
attachment or otherwise, to the full extent permitted by applicable laws.

21.5.

This submission to jurisdiction shall not (and shall not be construed so as to)
limit the right of Land Bank to take proceedings against the Cedentin whatever
other jurisdiction Land Bank considers appropriate nor shall the taking of
proceedings in any one or more jurisdictions preclude the taking of proceedings
in any other jurisdiction whether concurrently or not.

22.

STATUTORY POWERS

The Land Bank Act affords Land Bank certain statutory powers and privileges.
Nothing in this Agreement shall derogate from the entitlement of Land Bank to
exercise any such statutory power or privilege and Land Bank shall be entitled
to do so at any time.

23.

COUNTERPARTS

This Agreement may be executed in two or more counterparts all of which, when
read together, shall constitute one and the same instrument.

24.

SUCCESSORS AND ASSIGNS

24.1.

This Agreement shall be binding on and inure to the benefit of Land Bank and the
Cedentand their respective successors, transferees and permitted assigns.

24.2.

The Cedentshall not be entitled to cede any of their rights or transfer or
purport to transfer any of its obligations hereunder.










--------------------------------------------------------------------------------



17







25.

PROVISIONS SEVERABLE

Each of the provisions contained in this Agreement shall be severable and
distinct from one another and if at any time any one or more of such provisions
is or becomes invalid, illegal or unenforceable under the laws of any
jurisdiction, the validity, legality and enforceability of each of the remaining
provisions of this Agreement shall not in any way be affected, prejudiced or
impaired thereby in that jurisdiction, nor shall the legality, validity or
enforceability of any of the provisions herein be affected, prejudiced or
impaired thereby in any other jurisdiction. The Parties agree that in such
event, and insofar as may be available under Applicable Laws, to substitute
valid, legal and enforceable provisions for the invalid, illegal or
unenforceable provisions so as to implement the intention of the Parties hereto
to the extent legally possible.  

26.

WHOLE AGREEMENT, NO AMENDMENT

26.1.

This Agreement and the Schedule constitute the whole agreement between the
Parties relating to the subject matter hereof.

26.2.

No amendment or consensual cancellation of this Agreement or any provision or
term hereof or of any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this Agreementand no settlement of any
disputes arising under this Agreementand no extension of time, waiver or
relaxation or suspension of or agreement not to enforce or to suspend or
postpone the enforcement of any of the provisions or terms of this Agreement or
of any agreement, bill of exchange or other document issued pursuant to or in
terms of this Agreementshall be binding unless recorded in a written document
signed by the Parties (or in the case of an extension of time, waiver or
relaxation or suspension, signed by the Party granting such extension, waiver or
relaxation).  Any such extension, waiver or relaxation or suspension which is so
given or made shall be strictly construed as relating strictly to the matter in
respect whereof it was made or given.

26.3.

No extension of time or waiver or relaxation of any of the provisions or terms
of this Agreement or any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this Agreement, shall operate as an estoppel
against any Party in respect of its rights under this Agreement, nor shall it
operate so as to preclude such Party thereafter from exercising its rights
strictly in accordance with this Agreement.

26.4.

To the extent permissible by law no Party shall be bound by any express or
implied term, representation, warranty, promise or the like not recorded herein,
whether it induced the contract and/or whether it was negligent or not.










--------------------------------------------------------------------------------



18







27.

INDEPENDENT ADVICE

The Cedentacknowledges that it has been free to secure independent legal and
other advice as to the nature and effect of all the provisions of this
Agreementand that it has either taken such independent legal and other advice or
dispensed with the necessity of doing so. Further, the Cedentacknowledges that
all of the provisions of this Agreementand the restrictions herein contained
have been negotiated as between it and the other parties hereto and are part of
the overall intention of the Parties in connection with this Agreement.

28.

COSTS

Save if expressly agreed in writing to the contrary, each Party shall bear its
own costs of and incidental to the negotiation, drafting and implementation of
this Agreement.




     

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

Signature:

/s/ Franklin Williams

 

 

who warrants that he / she is duly authorised thereto

Name:

Franklin Williams

 

Date:

23/04/2012

 

Place:

Centurion

 

Witness:

 

 

Witness:

 

 
















--------------------------------------------------------------------------------



19










     

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

Signature:

/s/ Victor Mabuli

 

 

who warrants that he / she is duly authorised thereto

Name:

Victor Mabuli

 

Date:

25/04/2012

 

Place:

Centurion

 

Witness:

 

 

Witness:

 

 







     

THE CEDENT

Signature:

/s/ Roger Duffield

 

 

who warrants that he / she is duly authorised thereto

Name:

Roger Duffield

 

Date:

23/04/2012

 

Place:

Centurion

 

Witness:

 

 

Witness:

 

 













--------------------------------------------------------------------------------



20







SCHEDULE 1.4.12TO THE AGREEMENT

dated as at 17th February 2012

Capitalised terms in this Schedule bear the meaning ascribed thereto in the
Agreement.

Cedent

MeansGreen Gold Biotechnologies(Proprietary) Limited (Registration No.
 2010/018613/07)herein represented by Roger Duffield in his/her capacity as
Chief Executive Officerand duly authorised thereto by virtue of a resolution
dated 17th Feburary 2012 and attached hereto

Loan Agreement(s)

means the following written loan agreements titled:

·

Term Loan Facility in the amount of R67 130 000.00 (Sixty Seven Million One
Hundred and Thirty Thousand Rand Only); and

·

Revolving Loan Facility in the amount of R10 980 000.00 (Ten Million Nine
Hundred and Eighty Thousand Rand Only).

concluded or to be concluded between Land Bank and the Cedent on the 17th
February 2012 or contemporaneously with this Agreement, pursuant to which Land
Bank has made advances to the cedent Limited in accordance with the Land Bank
Act.

High Court having jurisdiction

North Gauteng High Court

Cedent’sdomicilium

7 Palm Street, White River, 1240

Email:limpopogreen@aol.com

Telefax No.:

Attention: Roger Duffield










--------------------------------------------------------------------------------



21















     

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

Signature:

/s/ Franklin Williams

 

 

who warrants that he / she is duly authorised thereto

Name:

Franklin Williams

 

Date:

23/04/2012

 

Place:

Centurion

 

Witness:

 

 

Witness:

 

 







     

THE LAND AND AGRICULTURAL DEVELOPMENT BANK OF SOUTH AFRICA

Signature:

/s/ Victor Mabuli

 

 

who warrants that he / she is duly authorised thereto

Name:

Victor Mabuli

 

Date:

25/04/2012

 

Place:

Centurion

 

Witness:

 

 

Witness:

 

 
















--------------------------------------------------------------------------------



22










     

Green Gold Biotechnologies(Proprietary) Limited

Signature:

/s/ Roger Duffield

 

 

who warrants that he / she is duly authorised thereto

Name:

Roger Duffield

 

Date:

23 April 2012

 

Place:

Centurion

 

Witness:

 

 

Witness:

 

 













--------------------------------------------------------------------------------



23







[Note: Insert the authorising board/trustees/members resolution contemplated in
the Schedule as an annexure to this Agreement.]







 

 

 

 



--------------------------------------------------------------------------------

